Citation Nr: 0841294	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Whether the reduction of a 100 percent evaluation 
effective February 1, 2005, for residuals of prostate cancer 
was proper.

2.  Entitlement to a schedular rating in excess of 60 percent 
for residuals of prostate cancer, status post radical 
retropubic prostectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Regarding the claim for a rating in excess of 60 percent for 
residuals of prostate cancer, status post radical retropubic 
prostectomy, the Board notes that while the veteran already 
receives the maximum rating for urinary incontinence under 
the scheduler criteria, the question of whether a higher 
rating based on extraschedular criteria has not been 
considered.  Thus the question of whether the veteran is 
entitled to a higher rating for his residuals of prostate 
cancer, status post radical retropubic prostectomy based on 
extraschedular criteria is referred back to the RO for 
further development.   

It is noted that the veteran was originally service connected 
with a 100 percent rating was assigned effective June 2003.  
Following removal of the prostate, steps, as described below 
were taken to reduce the rating to 60 percent as of February 
1, 2005.  That is the issue on appeal.  Appellant had a 
temporary total rating assigned from August through October 
2005.  That period is not otherwise discussed herein and 
nothing in that decision should be seen as affecting that 
period.


FINDINGS OF FACT

1.  An August 2003 rating decision granted service connection 
for residuals of prostate cancer, status post radical 
retropubic protestectomy and assigned a 100 percent rating, 
effective June 11, 2003.

2.  The veteran underwent radical retropubic protestectomy in 
July 2003 and a March 2004 VA examination report demonstrated 
the absence of prostate cancer with an undetectable PSA.

3.  Following appropriate due process, a December 2004 rating 
decision reduced the 100 percent rating assigned for the 
veteran's residuals of prostate cancer to 60 percent, 
effective February 1, 2005.

4.  As of February 2005, the veteran's postoperative 
residuals of prostate cancer resulted in urinary frequency 
and leakage requiring use of a Cunningham clamp as well as 
changing absorbent pads five to eight times a day.  


CONCLUSION OF LAW

1.  The reduction of the assigned 100 percent rating for 
residuals of prostate cancer, status post radical retropubic 
protestectomy was proper.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.105(e), 4.115b, Diagnostic 
Code 7528 (2008).

2.  The criteria for a schedular rating in excess of 60 
percent for residuals of prostate cancer, status post radical 
retropubic protestectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question.  The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in July 2004, December 2004, and December 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  The statement 
of the case informed the veteran of the rating criteria which 
would provide a basis for an increased rating.  VA fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  The July 2004, 
December 2004 and December 2005 letters essentially informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided.  Because the 
veteran has actual notice of the rating criteria, and because 
the claim has been readjudicated no prejudice exists.  There 
is not a scintilla of evidence of any VA error in notifying 
or assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.


Analysis

The veteran underwent a radical retropubic prostatectomy in 
July 2003.  In August 2003, the RO granted service connection 
for prostate cancer due to herbicide exposure and assigned a 
rating of 100 percent.  After a March 2004 VA examination, 
the veteran was assigned a 60 percent evaluation for 
residuals of prostate cancer due to herbicide exposure was 
assigned effective February 1, 2005 after reduction 
procedures were completed.

The veteran takes issue with the rating assigned when his 
service-connected residuals of prostate cancer was reduced 
from 100 percent to 60 percent.  

This issue essentially involves two questions.  First, was 
the reduction in the 100 percent evaluation proper; and 
second, if the reduction was proper, was the assignment of a 
60 percent schedular disability evaluation proper.
I.  Whether the reduction of a 100 percent rating for 
residuals of prostate cancer was proper.

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor, and will be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  Final rating action will reduce or discontinue the 
compensation effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e).

The evidence reveals that the veteran underwent a radical 
prostatectomy in July 2003.  Thereafter, no additional 
chemotherapy or other therapeutic procedures were undertaken 
to treat the prostate cancer.  A March 2004 VA examination 
noted residual severe incontinence and impotence following 
the July 2003 procedure.  However, the March 2004 examiner 
noted that the veteran did not have recurrence of his 
prostatic specific antigen (PSA) which was less than 0.1.

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by provisions set in the 
rating schedule.  Rossiello v. Principi, 3 Vet. App. 430 
(1992); cf. 38 C.F.R. §§ 3.343, 3.344 (2007).

Based on a review of the procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights and was 
given an opportunity for a hearing and time to respond by way 
of an August 2004 letter.  A December 2004 letter and rating 
decision notified the veteran of the final reduction, and the 
reduction was made effective no sooner than permitted by 
current law and regulations ("the last day of the month in 
which a 60-day period from the date of notice to the 
beneficiary of the final action expires").  38 C.F.R. § 
3.105(e) (2007).  Thus, the Board finds that the reduction 
from 100 percent was proper.

II.  Entitlement to a rating in excess of 60 percent for 
residuals of prostate cancer, status post radical retropubic 
prostectomy from February 1, 2005.

The veteran asserts that his residuals of prostate cancer, 
status post radical retropubic prostectomy, including urinary 
stress incontinence warrant a rating in excess of 60 percent.  

The Board notes that the veteran received a temporary 100 
percent rating based on surgical treatment necessitating 
convalescence from August 16, 2005 to November 1, 2005.  As 
noted that period is not otherwise at issue herein.

Treatment records from Dr. G.D.H. and Dr. D.T.P, dated May 
2003 to August 2004 reflected treatment for prostate cancer 
as well as the erectile dysfunction and incontinence 
residuals of his July 2003 radical retropubic prostatectomy.  
An October 2003 biofeedback treatment report indicated that 
the veteran reported a lot of urinary leakage as well as 
nocturia two to three times a night.  Subsequent biofeedback 
treatment reports indicated ongoing urinary stress 
incontinence.  

The veteran was afforded a VA examination in March 2004.  The 
examiner noted that the veteran was diagnosed with prostate 
carcinoma in 2003 and underwent a radical retropubic 
protestectomy in July 2003.  Since the July 2003 procedure, 
the veteran reported complications of incontinence which had 
been unresponsive to medications.  He was required to wear 
diapers or Depends, going through about five or six per day.  
The veteran reported feeling some lethargy and weakness but 
denied anorexia, stating that his weight was stable.  The 
examiner provided a diagnosis of prostate carcinoma, status 
post radical retropubic prostatectomy, with residuals 
including impotence and incontinence.  The examiner finally 
noted that the veteran wore a diaper up to six times a day 
and used a clamp to treat his incontinence.  

A May 2004 letter from Dr. D.T.P., noted that the veteran had 
stress urinary incontinence as the result of his radical 
retropubic prostatectomy which required him to use five to 
eight absorbent pads a day.  

In August 2005, the veteran underwent a procedure for 
placement of an AMS 800 artificial urinary sphincter.  An 
August 2005 VA discharge report indicated that the veteran 
was status post artificial urinary sphincter and that he had 
been voiding well but was leaking quite a bit overnight

The veteran was afforded a second VA examination in January 
2006.  The veteran reported problems with lethargy and 
weakness but denied anorexia.  His daytime voiding pattern 
was every ten to thirty minutes and the veteran did report 
problems with hesitancy, difficulty initiating stream, and 
decreased stream force.  The hesitancy was worse after 
wearing the Cunningham clamp. He also reported pain and 
dysuria associated with urination.  The veteran reported 
using adult diapers and absorbent pads but still had some 
leakage of urine onto his clothing.  He also stated he was 
afraid of losing his job due to the odour from incontinence 
and constantly needing to use the bathroom.  The examiner 
noted that the veteran had a surgical procedure, AMS 800 
artificial urinary sphincter placed in August 2005.  However, 
postoperative complications developed and the sphincter was 
never operational.  The examiner stated that there was no 
history of any recurring urinary tract infections, nephritis, 
or renal or bladder stones.  The veteran reported that over 
the past year, he lost two to three months of work due to 
treatment for his symptoms.  Additionally, he had continued 
problems with postoperative complications which required 
frequent doctor's visits.  He also reported difficulty at 
work directly due to his incontinence and frequent urination.  
The examiner provided a diagnosis of prostate carcinoma, 
status post radical retropubic prostatectomy with residuals 
including impotence and incontinence.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
 See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
 Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation during the course 
of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are to be rated as voiding dysfunction 
or renal dysfunction, whichever is predominant.  See 
38 C.F.R. § 4.115b.  Under Diagnostic Code 7527 postoperative 
prostate residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant. 

The Board notes that the veteran is currently rated at 60 
percent, which is greater than or equal to the maximum 
schedular ratings assignable for urinary tract infection, 
obstructed voiding, urinary frequency, or voiding 
dysfunction.  See 38 C.F.R. § 4.115b.  Thus, the appropriate 
criteria for consideration in this case are those pertaining 
to renal dysfunction.

A 100 percent evaluation is warranted for renal dysfunction 
requiring regular dialysis, or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg or, creatinine more than 
8m; or, markedly decreased function of kidney or other organ 
systems, especially cardiovascular.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with BUN 40 
to 80mg or, creatinine 4 to 8mg or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent evaluation is 
warranted for constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  

Unfortunately, while the veteran has constant urinary 
incontinence resulting from his residuals of prostate cancer, 
status post radical retropubic prostectomy, there is no 
evidence of persistent edema and albuminuria with BUN 40 to 
80mg or, creatinine 4 to 8mg.  Additionally, while the 
veteran reported some lethargy and weakness, there is no 
evidence of generalized poor health, anorexia, weight loss, 
or limitation of exertion.  Thus a higher rating of 80 
percent for renal dysfunction is not warranted.  

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the 100 percent evaluation for residuals of 
prostate cancer, status post radical retropubic protestectomy 
was proper, and the restoration of the 100 percent rating is 
denied.

A schedular rating in excess of 60 percent for residuals of 
prostate cancer, status post radical retropubic protestectomy 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


